DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Election/Restrictions
This application contains claims directed to the following patentably distinct species:  
Species I (claims 2, 9, 16) :  Drawn to the event being a time interval; 
Species II (claims 3, 10, 17): Drawn to the event being a one or more network events; 
The species are independent or distinct because one of ordinary skill in the art would utilize different techniques to measure time and allocate resources for measurement of time intervals, and a separate and distinct technique for capturing and tracking network events.  In addition, these 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species between Species I and II above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.   No claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Given that these species are mutually exclusive as described above, entirely different searches would be required for each species, necessitating in effect entirely different examinations.   In addition, different search areas and databases would need to be searched, and the species or groupings of patentably indistinct species require   employing different search strategies or search queries.”
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of non-provisional patent application 15/656,607 filed July 21, 2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/26/2020 and 10/01/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 10673698. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. 10673698
1: A computer-implemented method comprising:

B) cloning the production SC to produce a cloned SC, wherein the cloned SC comprises a cloned plurality of devices corresponding to the plurality of devices, the cloned SC having a second set of performance metrics for a second traffic flow directed over the cloned SC, wherein at least one of the devices of the cloned plurality of devices has at least one parameter that is different from the plurality of devices; and
C) based on the first set of performance metrics and the second set of performance metrics and in response to a predetermined event, applying the at least one parameter that is different from the at least one of the devices of the cloned plurality of 


A) measuring, by a network controller, a first set of performance metrics for a first traffic flow directed over a production service chain (SC), wherein the production SC comprises a first plurality of virtual network devices implementing a first packet processing framework;
B) cloning, by the network controller, the production SC to produce a first cloned SC, wherein the first cloned SC comprises a second plurality of virtual network devices implementing a second packet processing framework;
C) measuring, by the network controller, a second set of performance metrics for a second traffic flow directed over the cloned SC; and
C) configuring, by the network controller, the production SC to implement the second packet processing framework 


A) one or more processors; and
B) a non-transitory computer-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to:
C) implement a production service chain (SC) with a plurality of devices, the production SC having a first set of performance metrics for a first traffic flow directed over the production SC;
D) clone the production SC to produce a cloned SC, wherein the cloned SC comprises a cloned plurality of devices corresponding to the plurality of devices, the cloned SC having a second set of performance 
E) based on the first set of performance metrics and the second set of performance metrics and in response to a predetermined event, apply the at least one parameter that is different from the at least one of the devices of the cloned plurality of devices to a respective one of the plurality of devices.


A) one or more processors; and
B) a non-transitory computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising:
C) measuring a first set of performance metrics for a first traffic flow directed over a production service chain (SC), wherein the production SC comprises a first plurality of virtual network devices implementing a first packet processing framework;
D) cloning the production SC to produce a first cloned SC, wherein the first cloned SC comprises a second 
E) measuring a second set of performance metrics for a second traffic flow directed over the cloned SC; and
E) configuring the production SC to implement the second packet processing framework based on the first set of performance metrics and the second set of performance metrics.


B) implement a production service chain (SC) with a plurality of devices, the 
C) clone the production SC to produce a cloned SC, wherein the cloned SC comprises a cloned plurality of devices corresponding to the plurality of devices, the cloned SC having a second set of performance metrics for a second traffic flow directed over the cloned SC, wherein at least one of the devices of the cloned plurality of devices has at least one parameter that is different from the plurality of devices; and
D) based on the first set of performance metrics and the second set of performance metrics and in response to a predetermined event, apply the at least one parameter that is different from the at least one of the devices of the cloned plurality of devices to a respective one of the plurality of devices.

B) measuring a first set of performance metrics for a first traffic flow directed over a production 
C) cloning the production SC to produce a first cloned SC, wherein the first cloned SC comprises a second plurality of virtual network devices implementing a second packet processing framework;
D) measuring a second set of performance metrics for a second traffic flow directed over the cloned SC; and
D) configuring the production SC to implement the second packet processing framework based on the first set of performance metrics and the second set of performance metrics.



	


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Felstaine et al. (US20160043944A1) hereinafter Felstaine in view of Somohano et al. (EP2750331A1 as cited on applicants IDS filed 05/26/2020 and copy of foreign document provided on 05/26/2020) hereinafter Somohano.

Regarding claims 1, 8, 15: Felstaine teaches a computer-implemented method comprising:
implementing a production service chain (SC) with a plurality of devices (¶0036 see VNF or may include one or more VNFs and/or one or more VNF instances forming a service sub-network (or interconnection model). In the context of the present description, the term “chain” may refer to such service sub-network, such as a particular plurality of VNFs and/or VNF instances associated with a particular service type or a service instance), the production SC having a first set of performance metrics for a first traffic flow directed over the production SC (¶0021 see data traffic is monitored utilizing a Network Function Virtualization Orchestrator (NFV-O) module associated with at least a portion of a physical network system. See operation 102. The NFV-O module is operable to manage data flow associated with one or more Virtual Network Functions (VNFs) and one or more physical elements of the physical network system ¶0070 see 452 provide the ability to monitor services' status and performance according to the required criteria. The assurance module 436 and the service management module 452 may also interact with the network infrastructure (e.g. including computing, storage, and networking, etc.) to receive the required information, analyze the information, and act upon each incident according to the defined policy);
Felstaine however does not explicitly teach cloning the production SC to produce a cloned SC, wherein the cloned SC comprises a cloned plurality of devices corresponding to the plurality of devices, the cloned SC having a second set of performance metrics for a second traffic flow directed over the cloned SC, wherein at least one of the devices of the cloned plurality of devices has at least one parameter that is different from the plurality of devices; and based on the first set of performance metrics and the second set of performance metrics and in response to a predetermined event, applying the at least one parameter that is different from the at least one of the devices of the cloned plurality of devices to a respective one of the plurality of devices
Somohano however in the same field of computer networking teaches cloning the production SC to produce a cloned SC, wherein the cloned SC comprises a cloned plurality of devices corresponding to the plurality of devices (¶0037 see Process 400 may include creating virtual network configuration data using the configuration file and the topology file (block 430). For example, VMM server 210 may create virtual network configuration data by using the configuration file and/or other information for each network device in the physical network), the cloned SC having a second set of performance metrics for a second traffic flow directed over the cloned SC (¶0053 see Process 500 may include providing simulation results (block 520). For example, VMM server 210 may provide the simulation results to client device 230. The simulation results may be based on the instruction received from client device 230 (described with regard to block 510). The simulation results may include information regarding the rates of network traffic between different nodes in the virtual network, buffering issues associated with the network traffic, the amount of time associated with routing network traffic from one node to another node and/or other information relating to the operation of the virtual network), wherein at least one of the devices of the cloned plurality of devices has at least one parameter that is different from the plurality of devices (¶0054 see VMM server 210 may receive a request from client device 230 to make a change to the virtual network. For example, the user, of client device 230, may decide to break a connection between one node and another node within the virtual network); and based on the first set of performance metrics and the second set of performance metrics and in response to a predetermined event, applying the at least one parameter that is different from the at least one of the devices of the cloned plurality of devices to a respective one of the plurality of devices (¶0059 see Process 600 may include receiving a request to change a physical network based on a changed virtual network (block 610). For example, VMM server 210 may receive a command from client device 230 to change a physical network. The command may be based on a user of user device 230 analyzing (using user device 230) a virtual network (which is a virtual representation of the physical network) and determining, based on the analysis of the virtual network, to change the physical network. The command may include an instruction to change the physical network based on changes made to the virtual network)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the traffic coordination and management of Felstaine and the teachings of Somohano for cloning network devices to monitor and change metrics to combine the teachings such that Felstaine utilizes traffic optimization of Somohano. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it 
Regarding claim 8: Festaine further teaches a system comprising: one or more processors; and a non-transitory computer-readable medium comprising instructions stored therein (¶0058-59 see processor and computer-readable media)
Regarding claim 15: Festaine further teaches a non-transitory computer-readable medium comprising instructions stored therein (¶0059 see computer-readable media)
Regarding claim 2, 9, 16: The already combined references teach the computer-implemented method of claim 1, wherein the predetermined event is a time interval (Felstaine ¶0026 see determining whether the flow of the data traffic should be modified may further be based on a time of day. In either case, it may be determined to modify the flow of the data traffic to avoid overloading at least one of the physical elements).
Regarding claim 3, 10, 17: The already combined references teach the computer-implemented method of claim 1, wherein the predetermined event is one or more network events (Felstaine ¶0023 see determined whether flow of the data traffic should be modified based on at least one of a traffic load or a traffic type utilizing the NFV-O module integrated in the physical network system).
Regarding claim 4, 11, 18: The already combined references teach the computer-implemented method of claim 1, wherein the first set and second set of performances metrics determining whether the flow of the data traffic should be modified may be based on the traffic type).
Regarding claim 5, 12, 19: The already combined references teach the computer-implemented method of claim 1, wherein the first set and second set of performances metrics measure, in the first and second traffic flows, bandwidth usage (Felstaine ¶0097 see service made of a chain or a group of VNFs 550 and their VNF instances 551 may have a similar list of requirements, or specifications, covering the service as a whole. Therefore, such requirements, or specifications, may imply, affect, or include, requirements, or specifications, regarding communication links between the VNFs 550 and/or the VNF instances 551. Such requirements, or specifications, may include bandwidth, latency, bit-error rate, and/or packet loss, etc).
Regarding claim 6, 13, 20: The already combined references teach the computer-implemented method of claim 1, the combined references don’t explicitly teach wherein the first set and second set of performances metrics are measured over a time interval 
Somahano however in the same field of computer networking teaches wherein the first set and second set of performances metrics are measured over a time interval (Somohano ¶0052 see network traffic that would occur within a particular period of time associated with the physical network. VMM server 210 may, via VM data center 220, send an instruction to virtual machine 224 to function as if virtual machine 224 is functioning as the network device during the particular time period ¶0053 see , the amount of time associated with routing network traffic from one node to another node and/or other information relating to the operation of the virtual network)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the traffic coordination and 
Regarding claim 7, 14: The already combined references teach the computer-implemented method of claim 1, further comprising:
The combined references do not explicitly teach based on the first set of performance metrics and the second set of performance metrics and in response to a second predetermined event, resetting the at least one parameter that is different from the at least one of the devices of the plurality of devices is the first cloned SC to a respective one of the plurality of devices of the production SC
Somohano however in the same field of computer networking teaches based on the first set of performance metrics and the second set of performance metrics and in response to a second predetermined event, resetting the at least one parameter that is different from the at least one of the devices of the plurality of devices is the first cloned SC to a respective one of the plurality of devices of the production SC (Somohano ¶0061-64 see Process 600 may include causing the change to occur in the physical network (block 630). For example, VMM server 210 may send an instruction to a network device in the physical network that may result in the change to the physical network. In some implementations, VMM server 210 may send a command to the network device, via the network device's interface, and the network device may implement the command. For example, VMM server 210 may send a command to a router that the router is no longer to send network traffic to another router. The router may receive the command and may stop sending network traffic to the other router. Alternatively, for example, VMM server 210 may send a command to a router that the router is to no longer perform a particular service, such as a particular packet processing service. In some implementations, VMM server 210 may send an updated configuration file to the network device. For example, VMM server 210 may change a routing protocol or a firewall protocol within a configuration file associated with a network. VMM server 210 may send the updated configuration file to the network device. The network device may receive the updated configuration file and may replace the configuration file, stored by the network device, with the updated configuration file.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the traffic coordination and management of Felstaine and the teachings of Somohano for allowing resetting to combine the teachings such that Felstaine utilizes time period monitoring of Somohano. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would permit the user to simulate changes to the physical network, such as simulating how to correct a problem within the physical network without affecting the physical network directly.


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449